Citation Nr: 0637918	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-41 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of medical treatment 
provided at the St. Alphonsus Regional Medical Center from 
April 23, 2004, through April 26, 2004.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to March 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision by the VA 
Medical Center (VAMC) in Boise, Idaho.  


FINDINGS OF FACT

1.  Service connection is in effect for prostate cancer, 
rated as 100 percent disabling; and for Type II diabetes, 
rated as 10 percent disabling.  A combined rating of 100 
percent is in effect.  

2.  The veteran underwent genito-urinary surgery at the St. 
Alphonsus Regional Medical Center, a non-VA medical facility, 
and was hospitalized from April 23, 2004, through April 26, 
2004, and medical expenses were incurred.  

3.  VA payment or reimbursement of the cost of the private 
medical care provided in April 2004 was not authorized prior 
to the veteran receiving that care.  

4.  A VA facility was geographically feasible; the VA 
facility was capable of furnishing the needed hospital care 
and medical services that the veteran received at the private 
facility in April 2004.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of treatment and 
surgical services for a service-connected disability at St. 
Alphonsus Regional Medical Center, a non-VA facility, from 
April 23, 2004, through April 26, 2004, have not been met.  
38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.1000-1008 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  In the circumstances of this case, 
there is no further duty to notify or to assist.  
Notwithstanding this determination, the veteran was provided 
with VCAA notice with respect to this appeal in November 
2004.

The veteran seeks payment or reimbursement for emergency 
services for a service-connected disability at a non-VA 
medical facility, the St. Alphonsus Regional Medical Center, 
from April 23, 2004, through April 26, 2004.  He contends 
that his medical expenses should be paid by VA because he 
sought treatment for a service-connected disability, namely 
prostate cancer, and that it was not feasible to seek medical 
treatment at the VAMC because the procedure provided there 
was not in the best interests of the veteran.  He argues that 
the procedure (laparoscopic, rather than retropubic) offered 
at the private facility resulted in less time off from work, 
a shorter healing time, less loss of blood, and a chance for 
a better quality of life, after the operation.  

As a preliminary matter, the Board finds that the evidence is 
clear that the veteran sought treatment for a service-
connected disorder - prostate cancer.  Accordingly, the 
evidence indicates that the veteran was treated for a 
service-connected condition at the St. Alphonsus Regional 
medical Center in April 2004.

The Board must make a factual determination as to whether VA 
gave prior authorization for the non-VA medical care provided 
by the St. Alphonsus Regional Medical Center from April 23, 
2004, through April 26, 2004.  See 38 U.S.C.A. § 1703(a); see 
also 38 C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).  
The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.  Generally, 
the admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance, or within 72 hours if an 
emergency exists at the time of admission.  See 38 C.F.R. § 
17.54.

The veteran asserts that attempts were made to find a VA 
facility that would conduct the laparoscopic procedure.  He 
found, however, that VA facilities only conducted the 
retropubic procedure and that he would ultimately not be 
operated until about 8 weeks later.  He scheduled the 
laparoscopic surgery at a non-VA facility as he felt that 
procedure offered him the best outcome.  The Board notes that 
the record does not indicate that formal application for 
authorization was made to VA prior to the surgical procedure.  
Moreover, there is no indication that treatment was 
authorized by the VAMC within 72 hours of the veteran's 
admission to the St. Alphonsus Regional Medical Center.  For 
these reasons, in the absence of prior authorization or 
deemed prior authorization for medical services, there is no 
factual or legal basis for payment or reimbursement by VA 
under 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical 
services for a service-connected disability at a non-VA 
facility in April 2004. Nonetheless, the veteran may be 
entitled to reimbursement or payment for unauthorized medical 
expenses.

Because the medical expenses incurred from April 23, 2004, 
through April 26, 2004, were not authorized, the next 
determination that must be made is whether the veteran is 
entitled to reimbursement or payment by VA of such 
unauthorized medical expenses.  Unauthorized medical expenses 
may be paid or reimbursed pursuant to either 38 U.S.C.A. §§ 
1728 or 1725 (West 2002 & Supp. 2005).

Under 38 U.S.C.A. § 1728, such payment or reimbursement is 
available only where (1) such care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; (2) such care or services 
were rendered to a veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a non- 
service-connected disability associated with and held to be 
aggravating a service- connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program and (ii) is medically determined to have been in need 
of care or treatment; and (3) VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2006).  
To establish entitlement to payment or reimbursement of the 
cost of unauthorized medical service, all of the three 
criteria under 38 U.S.C.A. § 1728 must be satisfied.  See 
Malone v. Gober, 10 Vet. App. 539, 542; see also 38 C.F.R. §§ 
17.52, 17.53, 17.54

The provisions of 38 U.S.C.A. § 1725 (also known as The 
Veterans Millennium Health Care and Benefits Act), also 
provide general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and who are not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728. 38 
U.S.C.A. § 1725 (West 2002 & Supp. 2005); 38 C.F.R. § 
17.1000-1008 (2006).

The evidence of record includes two report of contact 
documents, both dated in June 2004.  One document includes 
notation by a VA physician that there was no evidence that 
the veteran's care in April 2004 was authorized or approved.  
The other document reflects the physician's opinion that the 
veteran's care was "clearly not emergent, and alternative 
procedures and treatment available at VA, even if they did 
not match pt. preferences."  

Thus, the Board finds that the preponderance of the evidence 
is against the claim for reimbursement of medical expenses 
incurred from April 23, 2004, through April 26, 2004, at the 
St. Alphonsus Regional Medical Center.  Additionally, it is 
noted that the veteran's prostate cancer surgery was a 
scheduled event, as evidenced by the veteran's own 
statements.  Clearly, this was not a medical emergent event 
to  the point that going to the VAMC would not have been 
feasible.  

As indicated in the claims file, a VA physician has indicated 
that treatment and a retropubic surgical procedure were 
available at the VA medical facility, the veteran chose 
another non-VA facility to undergo a prostate cancer surgery 
that he felt was best.  This is certainly his prerogative.  
However, VA will not pay for this procedure or reimburse the 
veteran when alternative treatment and services are available 
at a VA facility.  (The Board notes that the veteran has not 
claimed that proximity to a VAMC was a problem.)  The 
preponderance of the evidence indicates that going to the 
VAMC for treatment was feasible in April 2004, and that his 
condition was not emergent.  Thus, payment or reimbursement 
must be denied pursuant to 38 U.S.C.A. §§ 1725 and 1728.


ORDER

Entitlement to reimbursement or payment by the VA of the cost 
of medical treatment provided at the St. Alphonsus Regional 
Medical Center from April 23, 2004, through April 26, 2004, 
is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


